Exhibit 10.2

 

Fourth Amendment to Employment Agreement

 

This Fourth Amendment to the Employment Agreement (this “Fourth Amendment”) is
entered into as of this 28 day of November 2016, by and between Yifat Zommer, an
individual residing at Rehovot, Israel (the “Executive”), and ORAMED Ltd., a
company incorporated under the laws of the State of Israel, with an address at
Hi-Tech Park 2/4 Givat Ram, Jerusalem, Israel 91390 (the “Company”).

 

WHEREAS, the Company and the Executive entered into an Employment Agreement,
dated as of April 19, 2009 (the “Original Agreement”), which was amended on
August 31, 2009 , on July 17, 2013 and on July 21, 2015 (the “Amendments”, and
together with the Original Agreement, the “Employment Agreement”); and

 

WHEREAS, Company and the Executive desire to amend some of terms and conditions
of the Employment Agreement.

 

NOW, THEREFORE, the Company and the Executive agree as follows:

 

1.           In Section 2.1(a) - Salary of the Original Agreement, the following
paragraph is hereby added:

 

As of January 1st, 2017, the Executive shall be entitled to a gross monthly
salary of NIS 36,680 (the “Salary”).



2.           Except for the changes and/or additions stated herein, all the
other terms of the Employment Agreement shall remain valid and bind the parties
without any change. In the case of a contradiction between the provisions of
this Fourth Amendment and the provisions of the Employment Agreement, the
provisions of this Fourth Amendment shall prevail. Without limiting the
generality of the foregoing, the term “Agreement” as used in the Employment
Agreement shall be deemed to be the Employment Agreement as amended by this
Fourth Amendment.

 

IN WITNESS WHEREOF, the parties have executed this Fourth Amendment to
Employment Agreement as of November 28th, 2016.

 



  Oramed Ltd.       /s/ Nadav Kidron   Nadav Kidron, CEO       /s/ Yifat Zommer
  Yifat Zommer

